U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 ¨ For the transition period from to . Commission File Number 000-53127 LION BIOTECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-3254381 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 21900 Burbank Blvd, Third Floor, Woodland Hills, CA91367 (Address of principal executive offices and zip code) (818) 992-3126 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ As of November 13, 2014, the issuer had 27,639,688 shares of common stock outstanding. LION BIOTECHNOLOGIES, INC. FORM 10-Q For the Quarter Ended September 30, 2014 Table of Contents Page PART IFINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART IIOTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosure 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements LION BIOTECHNOLOGIES, INC. Condensed Balance Sheets September 30 December 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $38,782 and $16,002 Deposits - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Accrued payable to officers and former directors Total Current Liabilities Commitments and contingencies Stockholders' Equity Preferred stock, $0.001 par value; 50,000,000 shares authorized, 5,694 shares and 17,000 shares issued and outstanding, respectively 6 17 Common stock, $0.000041666 par value; 150,000,000 shares authorized, 27,639,688 and 20,023,958 shares issued and outstanding, respectively Common stock to be issued, 303,125 shares Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed financial statements. 1 LION BIOTECHNOLOGIES, INC. Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues $
